OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                    AUSTIN
-c.NAm
--




         Zoaorable Roland Bayd
         County AttoMey
         Collln co?Uat~
         McXlnney, Texas


                                                                         .




                            may alno establish and mints13 ~usoums,
              including the emotion of the neoeasary build-s
              and other iaprorements,in their own countlea or in
              any other oounty or olty in the United States, whers
              fairs of expoaitlonsam beiq held.
                   *ssotion 2.    The Commissioners* Courts of tha
              reap4otlr4   oounti4s or ths con4l48lon4rs~    Court8 of
30ncsabl.s    Roland Soyd,   Fag4   2




        ssveral counties may cooperate vitb 4aoh other
        and partiolpat4 with looal Interedts In -providing
        for the ereotion of suoh buildings and other in-
        ?rovements as may be n4oessary to aocoapllsh the
        _Ourpoae z4ntIoned In Seotlon 1, of this Act and
        for the a4mmbling, er4oting and malntaIalng oi
        suoh hortloulttaraland agricultural, livestook and
        sin4ral exhibits, and th4 4x341~444 inoldent there-
        to. -,
             ~Ssotlon 3, All inoorpmt~d    oitI4s, wster
        i?;lprwemnt districts may ooop4rats with the Com-
        mlselon4rs* Court8 of ruoh counties ror the pur-
        posea etated In S4otlon 1, and Seotlon 2 of this
        Aot aad approprIat4 mniea In providing for such
        exhibits, eatabllshing and maiutaining 8-h museums,
        and in th4 er4ctlon of such building8 and tiprove-
        35ats, and the assssbling, emoting and mintainfng
        of such hcrtioultural, aerioultural, livestook end
        xkteral exhlblte,~
           Sections 51 and 52, Artiole III, of the Stats Con-
 etitutlon read In part ES follows:
              *Section 31. Th4 Legislature ahall bava no
        power to m4k4 any grant or authoriza the ma‘Zi.ng
        of any grant of publio ~onsys to any lndltidual,
        associatIon,o$ lndIvldual4, nuniclpal or other cor-
        ~oratlons whatso4ver. . . .*
              -340t10n 52. The LegIslatum shall have no
         power to authorize any oouoty, aity or town or other
         political corporation or subdivision of the State to
         le2d Its credit or to grant publfo money or thing of
         vatu4 (~31~4) in aid of, or to any individual, as40-
         oiation or corporation whateuever. . . .(I,

           The -movisiona of the Constitution above quoted        speoi-
 iicelly gohlbit the oommiseionars * court from !aa.icing   a donation
 or,oontributlon to any asaoois tion such as the CDllin Ccuntp Free
 Balr Xssooiatlon. It is to 54 noted that Section 1 or Article
 23726, supm , provides tkistthe various  oo=Clfssion4rs’    courts
 ZEN prcvide ior 83 amma   er2ibit cf korticult'xrsland agricsl-
 rural ,m,Oucts, live stock and tineral pzcducts sti such otkr
 ;rxlucts as are of Interest t3 the commnitp.        EoPlsv4r)t!l1s
honorable Roland Boyd, Page 3


statute dose not a~thor1z.ethe comnl.ssfcnerslccurt to cake
a donation or oon:.rlbutlcn'4 any individual, assoaietlon, or
corporation whatsoever.  %e are 0r the o~lnlon thst a contrl-
butlon or donation by the oamadasioners~court as aboie mm-
tloned to t-38Couin County Free Fair Asooofatlon is prohlblted
by the protialons or the Constitution heretofore 3antlomd.
Thererare, your question Is reapsotrully ansnered in the nega-
tive.
            TrrutIng tht   th4   r0mg0ing   fully answers   your   In-
quiry,   we are

                                              Yours ven     truly




A%:BBB